Citation Nr: 0407271	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  95-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1995 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia Pennsylvania.

This matter returns to the following two Board remands.  The 
July 2000 remand required the RO to further develop the case 
by requesting all available records of treatment.  The Board 
notes that all available records are part of the claims 
folder.  The March 2003 remand required that the veteran be 
scheduled for a new hearing because the prior April 2000 
Board hearing was conducted by a now departed Board Member.  
A veteran is entitled to have another hearing before the 
Board Member who ultimately decides his appeal.  Accordingly, 
a second hearing was conducted in October 2003.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
veteran was treated in July 1980 for headaches, attributed to 
sinusitis, and that the veteran does have diagnosis of a 
psychological condition evidenced by the Department of 
Labor's acceptance of his case for an emotional condition for 
paranoia/delusional disorder.  Because the etiology or 
approximate onset date of the veteran's current disabilities 
are unclear from the record, the Board finds that there is a 
duty to provide the veteran with an examination that includes 
an opinion addressing the contended causal relationships.  
38 C.F.R. § 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should then schedule the 
veteran for the appropriate examinations.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  
Thereafter, the examiner should express 
an opinion as to whether it as likely as 
not that the veteran has residuals from 
an inservice head injury; whether the 
inservice treatment for headaches 
attributed to sinusitis was more likely 
than not the residuals of a head injury; 
whether the veteran's current nervous 
condition is secondary to head trauma; or 
whether the veteran's current nervous 
condition had its onset or underwent an 
increase in severity as a result of his 
period of active service.  The examiner 
should set forth the basis for his 
conclusions.  

3.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




